I heartily concur in the judgment of the court sustaining the demurrer to the petition, but reach that conclusion upon grounds other than that stated in the majority opinion. I am of the opinion that, inasmuch as the statute gives to an official court stenographer the power to preside over the taking of depositions, and to commit the witness to jail for contempt for refusing to be sworn or examined, or to answer proper questions, such power is an exercise of sovereignty, and that therefore an official court stenographer is an officer. That conclusion is in my judgment further supported by the fact that the Legislature in the enactment has denominated such stenographer as an official. I am therefore of the opinion thatquo warranto will lie in this case. On the other hand, I heartily agree with all of the remainder of the majority opinion that the sole power of selecting such stenographers lies in the court, and that the court not only has a sound discretion in making the appointment, but an equally sound discretion in revoking the appointment upon any of the grounds stated in Section 1546, General Code. The court is the final judge of such qualifications. That judgment, when properly exercised, cannot be questioned by proceedings in quo warranto. *Page 269